Citation Nr: 0106492	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  94-16 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
mechanical low back pain, evaluated as 20 percent disabling 
prior to October 22, 1999.

2.  Entitlement to an increased disability evaluation for 
mechanical low back pain, evaluated as 40 percent disabling 
as of October 22, 1999.

3.  Entitlement to an increased disability evaluation for 
right heel bone spur, evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1968 to 
April 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision issued 
by the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied compensable evaluations for service connected 
mechanical low back pain and right heel bone spur.  The Board 
remanded the claim in October 1996 for further development 
which included consideration of an "inextricably 
intertwined" claim of whether the appellant's herniated disc 
of the lumbar spine or other identified lumbar disability was 
related to service connected mechanical low back pain.  In 
June 1998, the RO increased the evaluations for mechanical 
low back pain and right heel bone spur to 20 percent and 10 
percent, respectively, effective to the date of claim.  In 
November 1998, the Board remanded both issues for compliance 
with its previous remand orders. 

In an August 2000 decision, the RO assigned a 40 percent 
evaluation for mechanical low back pain effective to October 
22, 1999, but determined that degenerative disc disease of 
the lumbar spine was unrelated to the service connected 
disability.  The RO provided the appellant notice of this 
decision in September 2000.  


REMAND

In its previous remand orders dated in October 1996 and 
November 1998, the Board requested the RO to associate the 
appellant's "R and E" file with the claims folder "for 
appellate review."  In a Supplemental Statement of the Case 
(SSOC) dated in September 1999, the RO provided a summary of 
the contents of the "R and E" file.  However, the RO did 
not associate the actual "R and E" folder with the claims 
folder for the Board's review.  This claim must be remanded 
for compliance with the Board's previous remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998) (a claimant is 
entitled to compliance with the terms of a remand by the 
Court or by the Board).  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law contains new duty to 
assist and notification requirement on the part of VA.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  A remand in this case would provide the RO the 
opportunity to ensure compliance with the notice and duty to 
assist provisions contained in the new law, to include 
consideration as to whether any additional development action 
is required under the Veterans Claims Assistance Act of 2000.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992))

Accordingly, this case is REMANDED for the following:

1.  The RO should comply with the Board's 
October 1996 and November 1998 remands by 
associating the appellant's "R and E" file 
with the claims folder for appellate review.  
If there are any updates associated with the 
September 1995 application for vocational 
rehabilitation, that should also be associated 
with the file.

2.  The appellant is hereby advised of his 
right to submit additional evidence and 
argument on the matters the Board has remanded 
to the RO, to include submitting medical 
evidence which clearly identifies which of his 
current symptoms are related to his service 
connected disabilities.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 (November 17, 
2000), 00-92 (December 13, 2000), and 01-02 
(January 9, 2001), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by VA, including, among 
other things, final regulations and General 
Counsel precedent opinions.  Any binding and 
pertinent court decisions that are subsequently 
issued also should be considered.  If the 
benefit sought on appeal remains denied, the 
appellant and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





